*432Voto particular disidente emitido por el
Juez Asociado Se-ñor Kolthoff Caraballo.
Por entender que correspondía paralizar los procedi-mientos en el Tribunal de Primera Instancia (TPI) en estos momentos y atender el recurso de certiorari en sus méritos, respetuosamente difiero del curso de acción que toma hoy este Tribunal. Así, declararía “con lugar” la Moción en so-licitud de auxilio de jurisdicción para paralizar los procedimientos ante el TPI y la Petición de “certiorari”.
I—I
El peticionario Ramón Vega Martínez (peticionario) nos presenta una solicitud de auxilio de jurisdicción para que paralicemos los procedimientos ante el TPI y resolvamos su Petición de Certiorari presentada el 15 de junio de 2016. En su recurso, el peticionario nos solicita que revoquemos una Resolución emitida por el Tribunal de Apelaciones el 13 de mayo de 2016(1) y, en consecuencia, se le permita a la Defensa realizar el interrogatorio de los agentes del orden público mediante preguntas sugestivas. Veamos los hechos del caso.
El 1 de octubre de 2013, el TPI expidió una orden de registro y allanamiento contra la propiedad del peticiona-rio y fue diligenciada. Como consecuencia de lo incautado allí, se presentaron unas denuncias contra el peticionario, por infringir los Arts. 401 (intención de distribución) y 412 (posesión de parafernalia) de la Ley de Sustancias Contro-ladas de Puerto Rico.(2) El TPI encontró causa probable para el arresto y luego, en vista preliminar, halló causa *433probable para acusar por dos cargos por violación al Art. 401 y un cargo por el Art. 412 del mencionado estatuto. Una vez el Ministerio Público presentó las acusaciones, el 3 de diciembre de 2014, el peticionario presentó una Mo-ción en solicitud de supresión de evidencia, en la cual im-pugnó la declaración jurada que sirvió de base para la ex-pedición de la orden de registro y allanamiento. En particular, el peticionario manifestó que “de la propia or-den de allanamiento surge que los agentes del orden pú-blico no tenían evidencia suficiente para creer que el lugar allanado se estaba utilizando para guardar evidencia que resultara ser delictiva”.(3)
Asimismo, en diciembre de 2014 el peticionario presentó una Moción en solicitud de que se nos permita realizar el interrogatorio a los agentes del orden público mediante pre-guntas sugestivas. En síntesis, planteó que parte de su prueba consistía en presentar como testigos al agente que solicitó y obtuvo la orden de allanamiento y al agente que la diligenció, pero éstos eran testigos identificados con la parte contraria puesto que eran los testigos anunciados por el Ministerio Público. El peticionario fundamentó su peti-ción en que “[a] la Defensa se le dificultará injustificada-mente el obtener admisiones de los testigos y/u obtener declaraciones} sobre lo que realmente ocurrió”, (4) debido a que —por lo general— los agentes del orden público son testigos identificados con la parte adversa (Ministerio Público). Puntualizó que esos agentes “están directamente relacionados con los hechos del caso de marras, los que tienen más interés en el mismo”.(5)
Por su parte, el 21 de octubre de 2015, el Ministerio Público se opuso a la petición de supresión de evidencia. Luego de varias suspensiones por razones atribuidas tanto al Ministerio Público como a la Defensa, el TPI señaló una *434vista evidenciaría de supresión de evidencia para el 11 de marzo de 2016. Allí, previo a la juramentación de los dos testigos (los agentes del orden público en cuestión), la De-fensa reiteró su petición de que se le permitiera interrogar-los mediante preguntas sugestivas, a lo que el Ministerio Público se opuso al plantear que esos testigos ni siquiera habían comenzado a declarar. En ese momento, el TPI de-claró “no ha lugar” la solicitud de la Defensa por entender que era prematura. Sin embargo, el TPI indicó que si los agentes contestaban con evasivas a la Defensa, entonces reconsideraría motu proprio. El peticionario solicitó que el dictamen del TPI se notificara por escrito para entonces recurrir ante el foro apelativo intermedio. En lo pertinente, en la Resolución de 14 de marzo de 2016(6) el TPI expuso lo siguiente:
En estas circunstancias, corresponde a la defensa someter a los agentes interventores a un interrogatorio directo. Para que se le permita hacer preguntas sugestivas deberá demostrar, una vez comience el desfile de prueba testifical, una hostilidad o identificación real que justifique el interrogatorio sugestivo.
[[Image here]]
En suma, en el caso de autos, al no haber siquiera comen-zado el desfile de la prueba testimonial, la defensa no ha de-mostrado que los agentes del orden público se han mostrado evasivos o no responsivos. (Citas omitidas).(7)
Inconforme con la determinación del TPI, el peticionario presentó una Petición de certiorari ante el Tribunal de Apelaciones el 14 de abril de 2016 y la Oficina de la Procu-radora General presentó su escrito en cumplimiento de or-den el 4 de mayo de 2016. Luego de evaluar los plantea-mientos de ambas partes, el foro apelativo intermedio emitió una Resolución(8) mediante la cual denegó la expe-dición del auto de certiorari al concluir que “no se [les] *435persuadió de que el foro de instancia haya cometido error alguno, que justifique [su] intervención en esta etapa de los procedimientos”.(9)
Insatisfecho una vez más, el peticionario recurre ante esta Curia mediante una Petición de certiorari en la cual nos invita a interpretar por primera vez la Regla 607 de Evidencia de Puerto Rico, 32 LPRA Ap. VI, en particular en cuanto a establecer “cómo aplicará la misma y el efecto que debe tener en la litigación ante los foros del País; es decir, de establecer claramente las normas que los tribuna-les inferiores deben seguir al momento [de] interpretar [la mencionada regla]”.(10) En síntesis, el peticionario aduce que este asunto no ha sido discutido a nivel local, pero sí en la esfera federal específicamente en relación con la Regla 611(c) de las Reglas Federales de Evidencia, Fed. R. Evid. 611(c).
En su Petición de certiorari, el peticionario enfatiza que tanto el TPI como el Tribunal de Apelaciones emitieron determinaciones erróneas, pues concluyeron que los testi-gos del caso tenían que ser hostiles primero para luego permitirle a la Defensa ser sugestiva. Ante esto, el peticio-nario sugiere que “lo único que tenía que hacer el TPI era evaluar la consecuencia de tener ante sí un testigo identificado con la parte adversa y aplicar la Regla 607(d) de las Reglas de Evidencia”.(11)
HH I—I
En nuestro ordenamiento jurídico, la Regla 607 de Evidencia de Puerto Rico, supra, dispone lo concerniente al orden y modo de interrogatorio y presentación de la prueba. Específicamente, el inciso (d) expone lo relativo a las preguntas sugestivas:
*436(d) No se podrá hacer una pregunta sugestiva a una persona testigo durante el interrogatorio directo o el redirecto, excepto cuando sea una pregunta introductoria o una parte llame a una o a un testigo hostil. También será excepción cuando se trate de una parte adversa, de una persona testigo identificada con la parte adversa, de una persona que —por su edad, pobre educación u otra condición— sea mental-mente deficiente o tenga dificultad de expresión, o de una persona que por pudor esté renuente a expresarse libremente. De igual modo, podrá considerarse excepción cuando los intereses de la justicia así lo requieran. Como norma general, podrán hacerse preguntas sugestivas du-rante el contrainterrogatorio o recontrainterrogatorio. Una pregunta sugestiva es aquella que sugiere al testigo la con-testación que desea la parte que le interroga. (Énfasis suplido).
Por su parte, la Regla 611(c) de las Reglas Federales de Evidencia, supra, establece lo siguiente:
(c) Leading questions. Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may he by leading questions. (Énfasis suplido).
De manera persuasiva, el peticionario nos presenta el caso United States v. Duncan, 712 F. Supp. 124, 126-127 (S.D. Ohio 1988), en el cual se expresó lo siguiente en rela-ción con la Regla 611(c) de las Reglas Federales de Evidencia, supra:
This Court concludes that the use of leading questions in direct examination of a law enforcement official by the defense is philosophically supportable based on the reasoning of the Sixth Circuit in Bryant, that Fed.R.Evid. 611(c) is applicable in criminal trials, and that a law enforcement official or other investigating agent (regardless of whether he or she be a local, state or federal officer) may qualify as a witness identified with an adverse party in an action brought by the Government against criminal defendants, absent a positive showing by the Government that the witness is not hostile, biased or so identified with the adverse party that the presumption of hostility which is the cornerstone of Fed. R. Evid. 611(c) should *437not be indulged. Therefore, Defendants’ Motion to Invoke Rule 611(c) in direct examination of police officers and government agents is granted. (12)
En relación con la Regia 607(d) de Evidencia de Puerto Rico, supra, el profesor Ernesto L. Chiesa Aponte enumera las excepciones típicas a la norma general de no permitir preguntas sugestivas en el examen directo o redirecto de testigos. Éstas son las preguntas: (1) introductorias; (2) a un testigo hostil; (3) a la parte adversa; (4) a un testigo identificado con la parte adversa; (5) a un testigo que, por razón de su edad, deficiencia mental, pobre expresión o por razón de pudor, no puede ser examinado eficazmente sin las preguntas sugestivas, y (6) cuando los intereses de la justicia así lo requiera. (13) En lo pertinente, el profesor Chiesa Aponte expone lo siguiente en cuanto a las pregun-tas a un testigo identificado con la parte adversa:
Cuando el fiscal se ve obligado a llamar a un testigo identifi-cado con el acusado, o el demandante llama a un testigo iden-tificado con el demandado, o viceversa, lo mismo que cuando el abogado defensor llama a un testigo identificado con fiscalía, no hay razón para no permitir preguntas sugestivas. Estos son interrogatorios directos con efecto de un contra-interrogatorio, en el cual la pregunta es la regla. (Énfasis suplido).(14)
Sobre el asunto de permitir las preguntas sugestivas cuando existe alguna de las excepciones reconocidas por la Regla 607(d) de Evidencia de Puerto Rico, supra, el profesor Rolando Emmanuelli Jiménez expresa lo siguiente:
*438La excepción para que se permita preguntas sugestivas du-rante el interrogatorio directo está basada en que si no se permitieran, sería muy difícil obtener información valiosa para la resolución de la controversia. Cuando se trata de un testigo hostil, de una parte adversa o de un testigo identificado por la parte adversa, su parcialidad hará que sea muy difícil que se conteste adecuadamente las preguntas. Esto ocurre por-que el testigo puede añadir cosas que no se le han preguntado para fortalecer su declaración o porque puede responder en forma incompleta, evasiva, no responsiva o no adecuada. (Én-fasis suplido).(15)
Al examinar la Regla 607(d) de Evidencia de Puerto Rico, supra, surge que la excepción que permite hacer pre-guntas sugestivas a un testigo hostil es separada e inde-pendiente de la excepción que permite realizar ese tipo de preguntas a un testigo identificado con la parte adversa. Es decir, estas excepciones son categorías separadas. Así lo discuten tanto el profesor Chiesa Aponte como el profesor Emmanuelli Jiménez.
Conforme al texto de la citada regla, es forzoso concluir que la figura del “testigo hostil” es distinta a “una persona testigo identificada con la parte adversa”. Un testigo hostil es una persona que, al ser llamada a declarar, se tiene la expectativa de que verterá un testimonio favorable a la parte que la llama, pero que, contrario a lo esperado, co-mienza a comportarse y a testificar no solo de manera des-favorable a esa parte, sino en clara oposición. De manera que un testigo hostil es aquel que sorpresivamente se com-porta de manera distinta y en clara contravención e interés de la parte que lo ha llamado a testificar.(16) A contrario sensu, y en este contexto, un testigo identificado con la parte adversa es aquel de quien claramente se espera que esté inclinado a favorecer la teoría de la parte contraria de *439quien lo llama. Por lo tanto, requerir una prueba de hosti-lidad a este tipo de testigo hace superflua esta figura que es claramente refrendada en el texto de la Regla 607(d) de Evidencia de Puerto Rico, supra.
Por todo lo anterior, me parece claro que una vez se reconoce que hay un testigo identificado con la parte ad-versa, como en este caso serían los oficiales del orden pú-blico, el juez de instancia debe permitir que el abogado realice el interrogatorio mediante preguntas sugestivas. De esa forma, se es fiel al texto de la regla, se procura la búsqueda de la verdad y se respeta el propósito principal de las Reglas de Evidencia de Puerto Rico: garantizar una solución justa, rápida y económica a cualquier problema de derecho probatorio.(17)
Por entender que no es la dirección correcta el camino que hoy toma esta Curia al declarar “no ha lugar” tanto la solicitud de auxilio de jurisdicción como la Petición de cer-tiorari presentadas por el peticionario, respetuosamente disiento.

 Archivada en autos la copia de la notificación de la Resolución el 16 de mayo de 2016.


 Ley 4 de 23 junio de 1971, según enmendada, 24 LPRA secs. 2401 y 2411b.


 Apéndice de la Petición de certiorari, pág. 48.


 Íd., pág. 56.


 Íd., pág. 58.


 Archivada en autos la copia de la notificación de la Resolución el 15 de marzo de 2016.


 Apéndice de la Petición de certiorari, pág. 32.


 Véase escolio 1.


 Apéndice de la Petición de certiorari, pág. 7.


 Petición de certiorari, págs. 1-2.


 Íd., pág. 15.


 En el mencionado caso United States v. Duncan, 712 F. Supp. 124, 126 esc. 2 (S.D. Ohio 1988), se expone que:
“Obviously, in a prosecution by the United States Government or one of its agencies, a federal government official or agent will automatically be both an adverse party (as an agent thereof) and a witness identified with an adverse party. Should the Government wish to contest the Defendant’s use of Rule 611(c), local and state (as opposed to federal) law enforcement officials may or may not be ultimately deemed hostile or a witness identified with an adverse party, depending upon their degree of involvement with the operative facts of the incident(s) being presented and/or the prosecution itself”.


 Véase E.L. Chiesa Aponte, Reglas de Evidencia de Puerto Rico 2009, San Juan, Pubs. JTS, 2009, págs. 187-188.


 Íd., pág. 188.


 R. Emmanuelli Jiménez, Prontuario de derecho probatorio puertorriqueño, 3ra ed., San Juan, Eds. Situm, 2010, pág. 364.


 Com. v. Lambert, 765 A.2d 306 (2000), confirmado en 769 A.2d 1205 (2000); Rodriguez v. Banco Cent. Corp., 990 F.2d 7 (1er Cir. 1993); Commonwealth v. Turza, 16 A.2d 401 (1940).


 Véase Regla 102 de Evidencia de Puerto Rico, 32 LPRA Ap. VI.